DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/3/2020 was considered and placed on the file of record by the examiner.
 
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3, 7, 8 are rejected based on their dependency.
The following claim 2 element is vague and indefinite: “wherein the hardware processor is configured to execute the software code to display an image of a mode according to the frequency at which the customer was interested in but did not purchase a product so as to be superimposed on the video of the product shelf.”




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al. (US 2017/0344935) in view of Field-Darragh et al. (US 2014/0279294).
 
Regarding claim 1, Mattingly teaches a product analysis system comprising a hardware processor configured to execute a software code to: detect an area of change in a product shelf from a video of the product shelf (see para. 0049, where Mattingly discusses detecting the change in a product shelf);
classify the change in the product shelf in the detected area of change (see para. 0049, where Mattingly discusses image data compared to preexisting image data from a database to detect the change in a product shelf by identifying customers physically touching the merchandise, to identify customers removing an item of merchandise from the shelf, and to then calculate a customer conversion rate in the merchandise). 
Field teaches specify a frequency at which a customer was interested in but did not purchase a product on the basis of the classification of the change (see para. 0091, where Field discusses calculating the item purchase conversion rate that indicates the frequency a customer is interested in a product and buys the product or does not buy the product).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mattingly with Field to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform product analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mattingly in this manner in order to improve product analysis by taking into account product conversion rates based image data that indicates the frequency at which a customer was interested in but did not purchase a product.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mattingly, while the teaching of Field continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the well-known consumer product conversion rate based image data that provides the frequency of a custom interest in products.  The Mattingly and Field systems perform customer activity detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Regarding claim 2, Field teaches wherein the hardware processor is configured to execute the software code to display an image of a mode according to the frequency at which the customer was interested in but did not purchase a product so as to be superimposed on the video of the product shelf (see para. 0129, where Field discusses displaying output data).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mattingly with Field to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform product analysis.  

Regarding claim 3, Field teaches wherein the hardware processor is configured to execute the software code to display an image of a mode according to the frequency at which the customer was interested in but did not purchase a product so as to be superimposed on the area of change for the video of the product shelf (see para. 0129, where Field discusses displaying output data).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mattingly with Field to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform product analysis.  

Regarding claim 4, Mattingly teaches wherein the hardware processor is configured to execute the software code to: classify the change in the product shelf as any one of a change caused by taking a product from the product shelf, a change caused by placing a product on the product shelf, and a  (see para. 0049, where Mattingly discusses comparing image data to preexisting image data from a database to detect the change in a product shelf by identifying customers physically touching the merchandise, to identify customers removing an item of merchandise from the shelf, and to then calculate a customer conversion rate in the merchandise).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mattingly with Field to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform product analysis. 

Regarding claim 5, Mattingly and Field teach wherein the hardware processor is configured to execute the software code to specify a product that the customer was interested in but did not purchase on the basis of the classification of a change in the product shelf and of shelving information of the product shelf (see para. 0049, where Mattingly discusses comparing image data to preexisting image data from a database to detect the change in a product shelf by identifying customers physically touching the merchandise, to identify customers removing an item of merchandise from the shelf, and to then calculate a customer conversion rate in the merchandise; see para. 0091, where Field discusses calculating the item purchase conversion rate that indicates the frequency a customer is interested in a product and buys the product or does not buy the product).


Regarding claim 6, Mattingly and Field teach wherein the hardware processor is configured to execute the software code to specify the frequency of the specified product for each category of the product or for each area in which the product is displayed (see para. 0049, where Mattingly discusses comparing image data to preexisting image data from a database to detect the change in a product shelf by identifying customers physically touching the merchandise, to identify customers removing an item of merchandise from the shelf, and to then calculate a customer conversion rate in the merchandise; see para. 0091, where Field discusses calculating the item purchase conversion rate that indicates the frequency a customer is interested in a product and buys the product or does not buy the product).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mattingly with Field to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform product analysis.

Regarding claim 7, Mattingly and Field teach wherein the hardware processor is configured to execute the software code to: specify the frequency at which the customer purchased a product for the product in which there is occurred a change caused by taking the product from the product shelf; and  (see para. 0049, where Mattingly discusses comparing image data to preexisting image data from a database to detect the change in a product shelf by identifying customers physically touching the merchandise, to identify customers removing an item of merchandise from the shelf, and to then calculate a customer conversion rate in the merchandise; see para. 0091, where Field discusses calculating the item purchase conversion rate that indicates the frequency a customer is interested in a product and buys the product or does not buy the product).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mattingly with Field to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform product analysis.

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 10 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable information recording medium.

Allowable Subject Matter
Claim 8 would be allowable if claim 2 indefinite rejection is corrected.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim the independent claim elements and claim 8 elements “wherein the hardware processor is configured to execute the software code to display an image of a color according to the frequency at which the customer was interested in but did not purchase the product so as to be superimposed on the area of change for the video of the product shelf.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dhawan et al. (US 2017/0206571) discusses calculating a leads score based on customer interactions, the leads score indicating an interest level of the consumer in the product.

Campbell (US 2012/0245969) discusses a product shelf tracking system that monitors the product inventory based on images. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663